Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 7/15/2021 has been entered. 		
Claim Status
Claims 1-13 are pending.
	Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US Nagao in combination of US 2020/0388704 A1 to Tominaga) substantially teach some of following limitations:
Nagao discloses a semiconductor device (in Fig. 4) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

				Nagao’s Fig. 4, annotated. 
a gate electrode (19) provided on a semiconductor substrate (27/28) via a gate insulating film (35); 
a gate pad (gate metal 44 has exposed part as a gate pad 4 described in [0061] and also showed in Fig. 4, therefore the gate metal 44 and gate pad 4 is one piece functioning as claimed gate pad) provided on a first main surface of the semiconductor substrate (top surface of 27/28) via an interlayer insulating film (36); and
a gate polysilicon layer (resistor 21 made by polysilicon described in [0102]) provided between the first main surface of the semiconductor substrate (top surface of 27/28) and the interlayer insulating film (36) to face the gate pad (44 with 4) across the interlayer insulating film (36), the gate polysilicon layer (21) electrically insulated from 27/28) by an oxide film (gate insulating film 35 made of silicon oxide described in [0100]), wherein 
the gate pad (44 with 4) is formed by a first portion (portion of 44 with 4 at left side of 22) and a second portion (portion of 44 with 4 at right side of 22) that is continuous with the first portion, and 
the gate polysilicon layer (21) is formed by a first portion (portion of 21 at left side of 22/37, the position of 22 can be changed to the position of 37) that faces the first portion of the gate pad (portion of 44 with 4 at left side of 22/37), across the interlayer insulating film (36), and a second portion (portion of 21 at right side of 22/37) that is continuous with the first portion of the gate polysilicon layer and faces the second portion of the gate pad (portion of 44 with 4 at right side of 22/37), across the interlayer insulating film (36), the second portion of the gate polysilicon layer (portion of 21 at right side of 22/37) being electrically connected between the second portion of the gate pad (portion of 44 with 4 at right side of 22/37) and the gate electrode (gate electrode 19, through gate finger 12(5), the gate fingers 13(5), 14(5) which are connected to the gate electrode 19 described in [0079]), …
However, Nagao in combination of Tominaga does not teach the limitations of “a surface area of the gate polysilicon layer covering an entire surface of the gate pad viewed in a depth direction” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-12, they are allowed due to their dependencies of claim 1.
Regarding claim 13, it is allowed according to the reasons for allowance stated in the previous Office Action dated on 4/16/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/FARUN LU/Primary Examiner, Art Unit 2898